Case 8:20-cv-01077-CEH-CPT Document 21 Filed 06/29/20 Page 1 of 1 PageID 144




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA


GEORGE ZIMMERMAN

                  Plaintiff,
v.                                                   Case No.: 8:20-cv-01077-CEH-CPT


PETE BUTTIGIEG et al.

                  Defendants



                          MOTION TO WITHDRAW AS COUNSEL

       The undersigned counsel, having reached an impasse in legal representation as a result of

a conflicting situation with his client George Zimmerman hereby moves to withdraw as counsel

in this case. Mr. Zimmerman has previously indicated that he will consent to this withdrawal.


Dated: June 29, 2020                                Respectfully submitted,

                                                     /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP P.A.
                                                    7050 W. Palmetto Park Rd
                                                    Boca Raton, FL, 33433
                                                    Tel: 561-558-5536
                                                    Email: leklayman@gmail.com




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of June, 2020, a copy of the foregoing was
served by electronic filing upon counsel listed on the Notice of Electronic Filing


                                                    /s/ Larry Klayman



                                               1
